DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
The phrase “the uppermost surface” in line 3 of claim 1 and line 6 of claim 6 should be changed to the phrase “an uppermost surface”.
The phrase “the recording medium” in line 11 of claim 1, line 13 of claim 13, line 14 of claim 6 and line 16 of claim 6 should be changed to the phrase “the inkjet recording medium”.
The term “image” in line 13 of claim 1 and line 16 of claim 6 should be changed to the term “images”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,703,123. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the patent discloses an ink jet recording medium comprising: a substrate; and an ink-receiving layer being the uppermost surface layer, wherein the ink-receiving layer contains: a binder mainly containing a water-insoluble resin, and inorganic particles mainly including alumina particles, wherein the content of the inorganic particles is 50% by mass or more relative to the total mass of the ink-receiving layer, wherein the surface roughness (Ra) of the ink-receiving layer measured with a scanning probe microscope is in the range of 30 nm to 150 nm, wherein a surface of the recording medium has depressions represented by black when an image of the surface of the recording medium taken with a scanning electron microscope is binarized, and wherein a number of depressions having a circle equivalent diameter in the range of 240 nm to 800 nm per unit area of 100 μm2 of the surface of the recording medium is 50 to 300.
Claim 1 of the patent reads on claim 1 of the present application.
Claim 2 of the patent reads on claim 2 of the present application.
Claim 3 of the patent reads on claim 3 of the present application.
Claim 4 of the patent reads on claim 4 of the present application.
Claim 5 of the patent reads on claim 5 of the present application.
Claim 13 of the patent discloses an image recording method comprising: ejecting an aqueous pigment ink containing a pigment onto an ink jet recording medium from a recording head, wherein the ink jet recording medium comprises: a substrate; and an ink-receiving layer being the uppermost surface layer, wherein the ink-receiving layer contains: a binder mainly containing a water-insoluble resin, and inorganic particles mainly including alumina particles, wherein the content of the inorganic particles is 50% by mass or more relative to the total mass of the ink-receiving layer, wherein the surface roughness (Ra) of the ink-receiving layer measured with a scanning probe microscope is in the range of 30 nm to 150 nm, wherein a surface of the recording medium has depressions represented by black when an image of the surface of the recording medium taken with a scanning electron microscope is binarized, and wherein a number of depressions having a circle equivalent diameter in the range of 240 nm to 800 nm per unit area of 100 μm.sup.2 of the surface of the recording medium is 50 to 300.
Claim 13 of the patent reads on claim 6 of the present application.
Claim 14 of the patent reads on claim 7 of the present application.
Claim 7 of the patent reads on claim 8 of the present application.
Claim 9 of the patent reads on claim 9 of the present application.
Claim 1 of the patent reads on claim 10 of the present application.
Claim 11 of the patent reads on claim 11 of the present application.
Claim 12 of the patent reads on claim 12 of the present application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiara et al (JP 2016-165889). A machine translation is being used as the English translation for Sugiara et al (JP 2016-165889).

Regarding claim 1, Sugiara discloses a recording medium (paragraph [0002]) comprising a base material (paragraph [0028]) and an ink receiving layer disposed thereon (paragraph [0028]), wherein the ink receiving layer is a single layer (paragraph [0039]), wherein the ink-receiving layer contains a water-insoluble resin (paragraph [0035]) and inorganic particles (paragraph [0035]), wherein the inorganic particles are selected from alumina and silica (paragraph [0036]), wherein the size of the water-insoluble resin is 0.3 µm or more (paragraph [0072]) and wherein the alumina has an average secondary particle size of 0.1 nm or more and 500 nm or less (paragraph [0051]).
The recording medium reads on the claimed ink jet recording medium. The base material reads on the claimed substrate. The ink receiving layer being a single layer reads on the claimed ink-receiving layer being an uppermost layer.
Given that Sugiara discloses alumina having an average secondary particle size of 0.1 nm or more and 500 nm or less, it is clear that the recording medium of Sugiara would inherently have a surface roughness of 30 nm to 150 nm for the ink receiving layer as paragraphs [0058] and [0060] of Applicant’s Specification states that alumina having an average particle diameter of 155 nm to 560 nm would provide the desired surface roughness of the ink-receiving layer.
Given that the structure of the recording medium of Sugiara is the same as the structure of the ink jet recording medium of claim 1, it is clear that the recording medium of Sugiara would have inherently have a surface of the recording medium have depressions represented by black when images of the surface of the recording medium taken with a scanning electron microscope are binarized.
Given that the size of the water-insoluble resin is 0.3 µm or more, it is clear that the recording medium of Sugiara would inherently have a number of depressions having a circle equivalent diameter of in the range of 240 nm to 800 nm among the depressions per unit area of 100 µm2 of the surface of the recording medium being 50 to 300 as paragraph [0049] of Applicant’s Specification states that varying the average particle diameter of the water-insoluble resin would control the number of depressions to be 50 to 300.

Regarding claim 9, given that Sugiara discloses alumina having an average secondary particle size of 0.1 nm or more and 500 nm or less, it is clear that the recording medium of Sugiara would inherently have a surface roughness of 40 nm to 100 nm for the ink receiving layer as paragraphs [0058] and [0060] of Applicant’s Specification states that alumina having an average particle diameter of 155 nm to 560 nm would provide the desired surface roughness of the ink-receiving layer.

Regarding claim 10, Sugiara discloses the recording medium comprising 100 parts by mass of alumina (paragraph [0093]), 15 parts by mass of polyvinyl alcohol (paragraph [0093]), 30 parts by mass of urethane resin emulsion (paragraph [0093]) and 0.75 part by mass of aqueous orthoboric solution (paragraph [0093]).
The total parts by mass of the ink receiving layer is 145.75 parts by mass. The content of alumina based on total mass of the ink receiving layer would be 68.61% by mass (100 parts alumina/145.75 total parts). 

Regarding claim 11, Sugiara discloses the recording medium comprising 100 parts by mass of alumina (paragraph [0093]), 15 parts by mass of polyvinyl alcohol (paragraph [0093]), 30 parts by mass of urethane resin emulsion (paragraph [0093]) and 0.75 part by mass of aqueous orthoboric solution (paragraph [0093]).
The total parts by mass of the ink receiving layer is 145.75 parts by mass. The content of alumina based on total mass of the ink receiving layer would be 68.61% by mass (100 parts alumina/145.75 total parts). 

Regarding claim 12, Sugiara discloses the recording medium comprising the base material being resin-coated paper (paragraph [0030]).
The resin-coated paper reads on the claimed resin-coated substrate.

Regarding claim 13, Sugiara discloses the recording medium comprising the inorganic particles being selected from alumina and silica (paragraph [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiara et al (JP 2016-165889). A machine translation is being used as the English translation for Sugiara et al (JP 2016-165889).

Regarding claim 2, Sugiara discloses the recording medium comprising 5 parts by mass or more and 35 parts by mass or less of water-soluble resin (paragraph [0059]) and 15 parts by mass or more and 60 parts by mass or less of water-insoluble resin (paragraph [0074]).
The proportion of water-soluble resin relative to water-insoluble resin is 8.33% (5 parts by mass water-soluble resin/60 parts by mass water-insoluble resin) to 42.86% (15 parts by mass water-soluble resin/35 parts by mass water-insoluble resin) by mass.
This range overlaps the claimed range of portion of water-soluble resin relative to water-insoluble resin.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired ink absorbability and breakage resistance (paragraph [0075]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 3, Sugiara discloses the recording medium comprising the water-insoluble resin including acrylic polymer (paragraph [0073]).

Regarding claim 4, Sugiara discloses the recording medium comprising the water-insoluble resin being 15 parts by mass or more and 60 parts by mass or less with respect to 100 parts by mass of the inorganic particles (paragraph [0074]).
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired ink absorbability and breakage resistance (paragraph [0074]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 5, Sugiara discloses the recording medium comprising the thickness of the ink receiving layer being 15 µm or more and 35 µm or less (paragraph [0038]).
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved ink absorbability and crack resistance (paragraph [0038]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 8, Sugiara discloses the recording medium comprising the thickness of the ink receiving layer being 15 µm or more and 35 µm or less (paragraph [0038]).
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved ink absorbability and crack resistance (paragraph [0038]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiara et al (JP 2016-165889) in view of Tsutsui et al (US 2016/0288468). A machine translation is being used as the English translation for Sugiara et al (JP 2016-165889).

Regarding claim 6, Sugiara discloses a method comprising printing an ink to form an image of solid black printing onto a recording medium (paragraphs [0002] and [0128]), wherein the recording medium (paragraph [0002]) comprises a base material (paragraph [0028]) and an ink receiving layer disposed thereon (paragraph [0028]), wherein the ink receiving layer is a single layer (paragraph [0039]), wherein the ink-receiving layer contains a water-insoluble resin (paragraph [0035]) and inorganic particles (paragraph [0035]), wherein the inorganic particles are selected from alumina and silica (paragraph [0036]), wherein the size of the water-insoluble resin is 0.3 µm or more (paragraph [0072]) and wherein the alumina has an average secondary particle size of 0.1 nm or more and 500 nm or less (paragraph [0051]).
The recording medium reads on the claimed ink jet recording medium. The base material reads on the claimed substrate. The ink receiving layer being a single layer reads on the claimed ink-receiving layer being an uppermost layer.
Given that Sugiara discloses alumina having an average secondary particle size of 0.1 nm or more and 500 nm or less, it is clear that the recording medium of Sugiara would intrinsically have a surface roughness of 30 nm to 150 nm for the ink receiving layer as paragraphs [0058] and [0060] of Applicant’s Specification states that alumina having an average particle diameter of 155 nm to 560 nm would provide the desired surface roughness of the ink-receiving layer.
Given that the structure of the recording medium of Sugiara is the same as the structure of the ink jet recording medium of claim 6, it is clear that the recording medium of Sugiara would have intrinsically have a surface of the recording medium have depressions represented by black when images of the surface of the recording medium taken with a scanning electron microscope are binarized.
Given that the size of the water-insoluble resin is 0.3 µm or more, it is clear that the recording medium of Sugiara would intrinsically have a number of depressions having a circle equivalent diameter of in the range of 240 nm to 800 nm among the depressions per unit area of 100 µm2 of the surface of the recording medium being 50 to 300 as paragraph [0049] of Applicant’s Specification states that varying the average particle diameter of the water-insoluble resin would control the number of depressions to be 50 to 300.

Sugiara does not appear to explicitly disclose the method comprising the printing comprising ejecting onto an ink jet recording medium from a recording head and the ink being an aqueous pigment ink.

However, Tsutsui discloses a method comprising ejecting ink from multiple nozzles in a printing head to a heat sealable printing sheet (paragraph [0199]), wherein the heat sealable printing sheet comprises an ink receiving layer (paragraph [0070]), wherein the ink is an aqueous pigment ink (paragraph [0146]) and wherein the pigment has an average particle diameter of 70 nm to 150 nm (paragraph [0155]).

It would have been obvious to one of ordinary skill in the art having the teachings of Sugiara and Tsutsui before him or her, to modify the method and ink of Sugiara to include the ejecting of ink from a printing head of Tsutsui for the printing of ink of Sugiara and to include the pigment ink of Tsutsui for the ink of Sugiara because having the required ejecting of ink and the required pigment ink would provide a desired image pattern on a recording medium.

Regarding claim 7, Sugiara does not appear to explicitly disclose the method comprising the pigment having an average particle diameter in the range of 50 nm to 180 nm.

However, Tsutsui discloses a method comprising the ink being an aqueous pigment ink (paragraph [0146]) and wherein the pigment has an average particle diameter of 70 nm to 150 nm (paragraph [0155]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785